ACCEPTED
                                                                                                                            14-14-00254-CV
                                                                                                            FOURTEENTH COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
                                                                                                                       5/28/2015 3:17:05 PM
                                                                                                                      CHRISTOPHER PRINE
                                                                                                                                     CLERK




                                         Thompson, Coe, Cousins & Irons, L.L.P.
                                                   Attorneys and Counselors
                                                                                                     FILED IN
                                                                                              14th COURT OF APPEALS
Kevin F. Risley                                                                                  HOUSTON, TEXASAustin
Direct Dial: (713) 403-8295                                                                   5/28/2015 3:17:05 PM Dallas
krisley@thompsoncoe.com                                                                                            Houston
Board Certified in Civil Appellate Law                                                        CHRISTOPHER A.Los  PRINE
                                                                                                                    Angeles
Texas Board of Legal Specialization                                                                    Clerk      Saint Paul

                                                       May 28, 2015




    VIA ELECTRONIC FILING

    Hon. Christopher Prine
    Clerk, Fourteenth Court of Appeals
    301 Fannin, Suite 245
    Houston, Texas 77002

              Re:       Case No. 14-14-254-CV, Liberty Surplus Insurance Corporation and Commerce
                        & Industry Insurance Company v. Exxon Mobil Corporation

    Dear Mr. Prine:

          This correspondence is to advise the Court that Kevin F. Risley will present oral
    argument on behalf of Appellant Liberty Surplus Insurance Corporation on Thursday, June 11,
    2015.

              Thank you.

                                                                    Sincerely,

                                                                    /s/ Kevin F. Risley


                                                                    Kevin F. Risley

    cc:       All Counsel of Record – Via Electronic Filing




                     One Riverway | Suite 1400 | Houston, TX 77056 | (713) 403-8210 | Fax: (713) 403-8299